DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive.  Applicant asserts that Clowes teaches away from the combination of Clowes and Cui.  However, the subject matter of Clowes that was relied on would be applicable for a drum-style washing machine as well as its washing apparatus, and nothing in Clowes suggests a disadvantage of using the relied upon subject matter in the washing apparatus of Cui.  As a secondary reference, Clowes was narrowly relied on for the cited subject matter and not its entire disclosure.  There is no teaching away from using its RFID control method in other types of washing apparatus.  More importantly, Cui does not teach away from the relied-upon subject matter of Clowes.
Applicant states that the Office action did not clearly articulate an objective reason to combine the teachings of Cui and Clowes.  Clowes was cited as evidence of the state of the art as would have been known to one of ordinary skill in the art.
Applicant states that Cui’s disclosure of washings “details” cannot be regarded as disclosing the claimed “flag information indicating the each piece of clothing to be washed.” However, the  “relevant washing information” that is stored in the information labels 210 (para. 
Applicant also states that Cui does not disclose a feedback step comprising displaying the flag information, but Cui does in fact disclose displaying the information received from the tags (para. 41).
In response to applicant's argument that Cui does not identify the technical problem or solution addressed by the claim, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further asserts that Cui discloses washing parameters that are explicitly different than the claimed clothing picture information, item (name) information, or brand information.  The claim requires that the relevant information may be “clothing item information.”  Washing parameters for a particular item of clothing can reasonably be interpreted to information regarding the item of clothing.
Regarding Applicant’s assertion that Clowes does not teach “override parameters matched to what is read from an RFID tag on clothing items,” Clowes does teach, as cited, that “the user can also manually override select parameters.”  Clowes use of the term “also” suggests that manual overriding may be done in addition to its disclosed RFID-read information.  

Response to Amendments
Amendments to the claims overcome the objection to claim 1 set forth in the prior Office action.  Therefore, the objection is withdrawn.
The rejections of claims 1-7 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN1891892A by Cui in view of U.S. Patent Application Publication 20150225891 by Clowes.
As to claim 1, Cui teaches an RFID washing machine control method comprising:  reading an RFID tag from a piece of clothing to be washed to obtain relevant information (para. 38), obtaining flag information on the clothing (para. 40), displaying the information (para. 41); and determining a washing parameter based on information 
Cui teaches that an error in the received information from an RFID tag may be present due to, for example, a sensing error (para. 55).  Cui further teaches that the information may be modified by a user to correct an inconsistency in the received information (paras. 60-61).  It is also known from Clowes that a user can manually override parameters matched to what is read from an RFID tag on clothing items (para. 137).  One of ordinary skill in the art would understand and recognize as obvious that deleting information of a piece of clothing is within the scope of correcting errors and inconsistencies and overriding parameters, as taught by Cui and Clowes.  Cui explicitly teaches that the number of clothing items (para. 61), its weight (para. 49), and information regarding temperature, running time, level of water, and detergent (para. 40) are types of information in which an inconsistency may be present (para. 55).  Deleting information on the clothing when a deletion message is received would be an obvious operation as part of correcting an inconsistency, which would inherently involve modifying, adding, or removing information.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Cui teaches that the relevant information may include weight information (para. 49).

As to claim 5, Cui teaches that a selected for deletion message may be transmitted when a delete button (inconsistency button, para. 64) is pressed (note that indicating an inconsistency would involve a deletion of inconsistent information).
As to claim 7, Cui teaches that when the flag information is display a quantity of the clothing is displayed (paras. 60-61).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN1891892A by Cui in view of U.S. Patent Application Publication 20150225891 by Clowes as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20130262395 by Levinshtein et al.
As to claim 6, Cui does not teach that when relevant information is deleted it is moved to a recycle bin and that the information is restored when a restoration message is received.  However, one of ordinary skill in the art would recognize as obvious to include a recycle bin function.  It is well known that in electronic and computing devices that a recycle bin can be presented in order to allow a user to restore (undelete) information that the user deleted by mistake (see Levinshtein, para. 1).  One of ordinary skill in the art would be motivated to have a recycle bin function in the modification step of Cui in order to provide the functionality of restoring deleted information that may have been mistakenly deleted.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E BELL/             Primary Examiner, Art Unit 1711